Citation Nr: 1607450	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-48 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus (DM) type II.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing has been associated with the claims file.

This matter was previously remanded by the Board in August 2015 for further development.  The requested development has been completed, and this issue has returned to the Board for appellate consideration.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, hypertension was aggravated by service-connected DM.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for service connection for hypertension has been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006).

Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a)(2015).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512(1998); see also Allen, supra.

The medical evidence reveals that the Veteran has a diagnosis of hypertension.  See April 2014 VA examination.  Further, the Veteran is currently service connected for DM.  See July 2008 Rating Decision.  Therefore the first and second elements of Wallin are met.

With respect to the remaining element of a nexus, the Veteran does not argue that his condition manifested in service, within a year after service separation or was caused by his conceded exposure to Agent Orange.  See April 2015 Travel Board Hearing Transcript.  Rather, he specifically contends that his hypertension was aggravated as a result of his service connected DM.  Id.

In that regard, of record are nexus opinions both for and against the Veteran's claim.

As to negative evidence, the Veteran has been afforded VA examinations in June 2008, April 2013 and April 2014.  The Veteran was also provided with addendum opinions in July 2014 and September 2015.  The June 2008, April 2013 and April 2014 VA examinations, as well as, the July 2014 addendum opinion have previously been found inadequate and therefore will not be discussed.  

Remaining is the September 2015 addendum opinion that states that based upon review of the claims file and available records "there [was] no evidence that diabetes has impacted hypertension."  In pertinent part, the examiner rationalizes this opinion by citing to specific changes in the Veteran's prescribed medications and their dosages as evidence of a lack of aggravation.  The examiner also states that the Veteran's steady renal functioning would not be expected if his diabetes were impacting his hypertension.  The Board finds this medical opinion adequate for adjudicative purposes as it is based upon review of the record and provides a sufficient rationale.

As to favorable evidence, of record is a positive nexus opinion from the Veteran's VA primary care physician Dr. J. J., M.D, who has treated both his DM and hypertension.  Dr. J. opines that the Veteran's hypertension was at least as likely as not permanently aggravated by his DM.  See June 2015 DM Disability Benefits Questionnaire (DBQ).

The Board acknowledges that the adequacy of this opinion was deemed questionable based on a lack of expressed rationale.  See August 2015 Board Remand.  However, upon further review of the record the Board now finds it adequate.  Importantly, the record reflects that submitted in conjunction with this positive nexus opinion was a hypertension DBQ also prepared by Dr. J.  See June 2015 Hypertension DBQ.  Within this DBQ, Dr. J notes knowledge of the history of the Veteran's hypertension from his initial VA diagnosis in 2006 to his VA treatment since that date.  Id.  

Additionally, and of significant import, a considerable portion of the hypertension and DM records cited to in the 2015 addendum rationale were records either prepared, or reviewed, by Dr. J.  Many of the noted changes in the Veteran's weight, medication and blood pressure occurred under Dr. J.'s direct care.  See April 2011-2012 VAMC Wisconsin Rapids treatment records.  These treatment medical records make clear that Dr. J. has intimate knowledge of the Veteran's disabilities and their interconnectivity.  Therefore the Board finds this opinion, in conjunction with the treatment medical evidence of record, adequate for adjudicative purposes and probative.  

Although there is conflicting medical evidence that weighs both for and against the Veteran's claim for service connection for hypertension, neither opinion is any more or less persuasive than the other.  The VA opinion is largely dependent on the finding that renal function would be expected to change if the diabetes was effecting the Veteran's hypertension.  By contrast, the opinion from Dr. J. essentially focuses on his intimate knowledge and treatment of the Veteran's DM and hypertension, to include the medications he has administered to the Veteran for nearly 10 years. The Board cannot ignore the fact that he treats both disorders with the belief that a relationship exists between them.  The evidence is in relative equipoise; and; thereby resolving all doubt in the Veteran's favor, the Board finds the third element of Wallin has been met.  

As a result of the aforementioned, there is a basis of entitlement to service connection for hypertension as secondary to the service-connected diabetes mellitus type II under 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hypertension is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


